Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of the Response including a Rule 1.132 Declaration filed 08/26/2022 to the Office Action dated 07/06/2022. 
Claims 1-23 are pending and accordingly, they are under examination to which the following grounds of rejections are applicable. 

Withdrawn objection/ rejections:
Applicant's amendments/arguments/Declaration filed 08/26/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 17/162549 and 17/2-4217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Specification
Specification objection is maintained. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In the instant case, the abstract does not comply with the said guideline, e.g., 4), and that is, there are no constitutive ingredients of the instant composition. Appropriate correction is requested. 

	New Grounds of Rejections --- as necessitated by Amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-30 are rejected under 35 USC 103 as being obvious over Shuler et al. (US2006/0252049A1, hereinafter “Shuler”) in view of McCullough, “A review of Testosterone pellets in the treatment of hypogonadism,” Curr Sex Health Rep (2014) 6:265-269 (hereinafter “McCullough”); Cavender et al., “Subcutaneous Testosterone pellet implant (Testopel®) therapy for men with testosterone deficiency syndrome: a single-site retrospective safety analysis,” International Society for Sexual Medicine, 2009:6:3177-3192 (hereinafter “Cavender”); Manica et al., “Testosterone pellet associated dermatitis: Report and Review of Testopel-related cutaneous adverse effects,” Cureus, 2017, pp. 1-8 (hereinafter “Manica”); and further in view of Lyons et al. (US2008/0044476A1, hereinafter “Lyons”); and/or Wilson et al., “Use of topical corticosteroid pretreatment to reduce the incidence and severity of skin reactions associated with testosterone transdermal therapy”, Clinical Therapeutics, Vol. 20, no. 2, 1998, pp. 299-306 
All of the cited references are obtained from IDS filed on 04/27/2022. 

Applicant claims including the below claims 1 and 12 filed on 08/26/2022:

    PNG
    media_image1.png
    191
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    868
    media_image2.png
    Greyscale
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Shuler teaches an implantable pharmaceutical composition in the form of a pellet (e.g., claim 24 of prior art) for subcutaneous implantation to animal including human (e.g., [0011]) that embraces male and/or female comprising at least one bioactive agent such as triamincinolonic acetate (=triamcinolone acetate) in an amount of about 1-100% by weight of the implant (instant claims 1-20 – ingredient b)) and at least one pharmaceutical agent in an amount of about 50-99% such as steroid hormones, testosterone which is particularly preferred steroid hormones ([0021]) (instant claims 1-20 – ingredient a), dexamethasone, corticosteroids, prednisolone, hydrocortisone, cortisone acetate, flunisolide and triamcinolone acetate and mixtures thereof (claims 1- 3, 9, 11, 17, 20, 30-33, 37-39 and 49 of prior art) wherein Shuler teaches and suggests the pellet compositions comprise about 90-99% by weight testosterone which overlaps the instant ranges of about 90 to about 97% (instant claim 10 - amount of ingredient a)), about 95.3% (instant claim 11 – amount of ingredient a)) and also may overlap the claimed ranges of about 10 to about 250mg, 200mg, 100mg, 87.5mg, 62.5mg, 50mg, 37.5mg, 25mg and 12.5mg (instant claims 1-9 and 12-20 – amount of ingredient a). Please see MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further Shuler teaches the composition further comprise additives, and/or excipients such as stearic acid, ethyl cellulose (=EC) and polyoxyethylene (e.g., [0025] and claim 22 of prior art), adjuvants, binders, polyethylene glycol and dextran, HPMC, HPC, EC, MC, MCC, CMC, CA, etc. in an amount of about 0.1 to 50% ([0026]) which reads on the instant ingredient c) (instant claims 1-23 (in part)). 
However, Shuler does not expressly teach specific combination of testosterone and trace amount of triamcinolone among various bioactive agents/pharmaceutical agents; and amount(s) of stearic acid coating agent and ethylcellulose binder as instantly claimed. The deficiencies are cured by McCullough, Cavender, Manica, Lyons and/or Wilson. 
McCullough teaches treatment of hypogonadism that is testosterone deficiency syndrome by subcutaneous administration of testosterone pellet implant to men (abstract and introduction on page 265) comprising 75mg testosterone pellets (page 265, right column), 100mg testosterone pellets (page 266, left column), and 200mg testosterone pellets (page 266, right column), all of the prior art amounts are within the claimed ingredient a) range of about 10mg to about 250mg. 
Cavender teaches long-acting subcutaneous testosterone pellet implant (Testopel®) for men with testosterone deficiency syndrome provides sustained and steady testosterone levels for 3 to 6 months for the treatment of men with testosterone deficiency syndrome (abstract) wherein the testosterone is used in an amount of 75mg (Testopel®) or 200mg (Testosterone implant) (page 3178) in which those amounts are within the instant ingredient a) range of about 10mg to about 250mg. Cavender further teaches the pellet implant may give the patient experience of side effects e.g., redness and swelling at the implant site (page 3192). As evidenced by Endo Pharmaceuticals, Inc. (IDS of 04/27/2022), Testopel® contains 75mg testosterone, NF 0.97mg stearic acid which is within the claimed range of about 0.4 to about 12 mg and USP 2mg PVP (page 2). 
Manica teaches adverse associated with testosterone pellet includes dermatitis, cutaneous eruption, acne, hirsutism, and male pattern alopecia, bleeding, bruising, fibrosis, infections, pellet extrusion, scarring, and subcutaneous nodules at the implantation site; and however, those problems can overcome by corticosteroid administration such as triamcinolone or 0.05% clobetasol propionate (abstract and pages 1-7).  
Lyons teaches that: “It is known that low concentrations of (less than 1 wt%) of a steroid (such as triamcinolone) when given as an intradermal application can be useful to locally treat inflammatory conditions of the skin” ([0072]) wherein the amount of less than 1 wt% of triamcinolone in Lyons may overlap the instantly claimed ranges of about 1-50, 40, 20, 17.5, 12.5, 10, 7.5, 5, and 2.5 micrograms (instant claims 1-9 and 12-20), about 0.075 or about 0.02% 05-0.05% (instant claims 10 and 11 – amount of ingredient b)).  The administration can be performed by injection, insertion, or implantation or injectable implants ([0018]). 
Wilson teaches local skin reactions at the application site are the most common adverse events associated with the testosterone transdermal delivery (TTD) systems used to treat post-pubertal hypogonadism in males where TTD was pretreated with triamcinolone acetonide 0.1% cream which reduced skin irritation, as compared to TTD without pre-treatment with the same (see entire document including abstract, Fig. 2).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Shuler is that Shuler does not expressly teach specific combination of testosterone (mg) and trace amount of triamcinolone of instant claims 1-20 among various bioactive/pharmaceutical agents. The deficiencies are cured by McCullough, Cavender, Manica, Lyons and Wilson.
2. The difference between the instant application and the applied art including Shuler/Cavender is that the applied art does not expressly teach the exact ranges of specific carriers of stearic acid and ethylcellulose of instant claims 1-20. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medical, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to prepare a pellet type implant of testosterone and triamcinolone mixture of Shuler/McCullough/Cavender/Manica/Wilson with about 0.0075 to about 0.05% or about 0.02% or its corresponding amount (mg) of triamcinolone as suggested by Lyons/Wilson. 
One of ordinary skill in the art would have been motivated to do so because 1) Shuler teaches/suggests an implant pellet comprising at least one bioactive agent such as testosterone as the particularly preferred steroid in mixture with another bioactive agent including corticosteroid triamcinolone acetate; McCullough and Cavender teach the testosterone-containing implant pellet is effective to treat testosterone deficiency syndrome such as hypogonadism and Testopel® contains stearic acid wherein Testopel® contains overlapping amount of testosterone; and 2) it is well known from the teachings of Cavender/Manica/Wilson that the implants containing testosterone can cause side effects including redness and swelling (Cavender) and dermatitis, infection, bleeding, bruising, scarring, fibrosis, and subcutaneous nodules at the implantation site (Manica) and the TTD containing testosterone cause skin adverse reaction (Wilson) and that is, testosterone therapy has the said side effects; 3) it is well known from the teachings of Wilson and Lyons that inflammatory signs (e.g., redness and swelling) can be treated with corticosteroid, triamcinolone acetate less than 1% (e.g., 0.1%). Therefore, the ordinary artisan recognizes the said problems with testosterone-containing implant pellets and it is known that corticosteroid such as small amount (less than 1%) of triamcinolone acetate can resolve such problems. Given the fact that the applied art including Shuler/Lyon/Wilson instructs the ordinary artisan to further add trace amount of triamcinolone to the implant containing testosterone to provide mixture implant, the ordinary artisan is motivated to do so in order to at least prophylactically treat any subsequent adverse reactions of e.g., dermatitis, redness, swelling at the implant site with a reasonable expectation of success. 
Further, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the references but the references do not disclose the specific combination of variables, in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed ingredients and embodiments of testosterone, triamcinolone, stearic acid and ethylcellulose and with overlapping amounts to prepare the claimed implant composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the claimed invention is within the purview of the ordinary skilled artisan upon reading the applied art and would yield predictable results.

2. It would have been obvious to optimize or adjust the amounts of testosterone (mg or %), triamcinolone acetate, and adjunct and/or carriers (%) including stearic acid and ethylcellulose with the claimed amounts because the applied art teaches overlapping amounts thereof, and specifically, Shuler teaches 90-99% testosterone,  about 1% triamcinolone and 0.1-50% adjuvant including coating agent; McCullough and Cavender teaches 75-250mg testosterone; and Lyons/Wilson teaches less than 1% triamcinolone.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Accordingly, in the absence of criticality evidence, the claimed ranges would be optimized from the ranges of the applied art. 
Although the applied art does not expressly teach ‘’about 1μg to about 50μg and their inside amounts” of triamcinolone as recited in instant claims 1-9 and12-20, such small amounts would be equivalent to less than 1% of triamcinolone and therefore, the identity and amount of triamcinolone to use is merely judicious selection of known corticosteroid triamcinolone, in the absence of criticality evidence. 
Although Shuler does not expressly teach “specific amounts of stearic acid and ethylcellulose as instantly claimed, Shuler teaches such adjuvant/excipients can be used in an amount of 0.1-50%; Cavender teaches overlapping amount of steric acid 0.94mg and therefore, the ordinary artisan would optimize the amount (mg) of coating agent/binding agent from the general range, depending on the intended purpose, amounts of other ingredients, etc., unless criticality evidence is given.  
Other amounts of testosterone and triamcinolone and carrier would be optimized depending on the intended purpose, severity of patient, less side effects, etc. because the applied art teaches overlapping broad ranges thereof.  
Further selection of ordinary carrier such as stearic acid and ethylcellulose would be obvious because stearic acid and ethylcellulose are used as excipients including binder and/or lubricant and/or coating agent in the relevant field as taught by Schuler/Cavender. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. 
Shuler
Applicant argues that claim 1, [0002] and embodiments of Shuler recite are directed to animal and the artisan would regard Shuler’s invention to be related to animals and not human; Shuler’s invention requires two elements, a biological agent ([0014] of Shuler) and a pharmaceutical agent and but none of applicant’s elements cause the formation of antibodies or induce other resistance mechanism; although Shuler discloses steroid hormones, the artisan would have to deconstruct Shuler’s invention removing the biological elements and only retaining steroid hormones ([0017] and [0022] of Shuler); Shuler provides no teaching or suggesting to select a combination of testosterone and triamcinolone as the two active ingredients after discarding Shuler’s requisite element biological agent. 
The Examiner responds that Shuler clearly defines “animal” embraces “human’ ([0011] of Shuler) and paragraphs [0002]-[0003] of Shuler disclose pellets are useful for humans or domestic animals; and although Example 2 focuses on implanting to cattle, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Further, Shuler teaches various pharmaceuticals/bioactive agents as active agents, and clearly states that the preferred steroid hormones includes testosterone ([0021] of Shuler), but does not state a specific selection of triamcinolone to combine with testosterone; and thus the Examiner adopted the secondary references as noted in the body of Action to disclose specific selection of triamcinolone and its small amount in combination with testosterone, and in this regard, please see the case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. Furthermore, since the claimed invention uses “comprising”, it would additionally contain the said biological ingredients of Shuler. It is noted that the instant specification defines “pharmaceutically acceptable” means material that is biologically desirable ([0017] of instant publication) which suggests not excluding introduction of any biological material as taught by Shuler. 

McCullough 
Applicant argues that McCullough teaches away from implants; McCullough describes drawbacks of pellets; and McCullough concludes 750mg testosterone (10 pellets) is reliable level while the claimed invention require 250mg as the upper amount of testosterone. 
The Examiner responds that McCullough also teaches/suggests Testopel® pellet implants (see entire document) and thus does not teach away from the claimed invention; it is noted that depending on the severity of disease and condition of patient, the amount of testosterone can be varied. Please note that even unpreferred embodiments of 3-6 pellets (=225mg -450mg, here 225-250mg of McCullough overlaps the claimed range of 10-250mg) as taught by McCullough can be considered as a valid prior art. In this context, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Further, the implant of instant claim 22 is single implant. We do not know how many implants should be used to treat intended disease. According to [0008] of instant publication, the term “effective amount” is defined as  an amount of one or more of the disclosed compounds, effective at dosages and for periods of time necessary to achieve the desired or therapeutic result … for example, the amount of the disclosed compositions in each doses can be administered in a frequency determined by measurement of the testosterone levels in a subject”. And “the frequency of administration is greater than one month, two months, three months, five months or 4 to 6 months predicated on the age, body mass, physical condition of the subject …” (Frequency – ([0052] of instant PG pub).  Accordingly, the claimed implant may mean single dosage which can be frequently administered for some period of time and McCullough discloses 75mg testosterone pellet which can be administered up to 10 times to achieve the most reliable T level. Thus, such single pellet 75mg or 3 pellets 225mg of testosterone of McCullough is within the claimed range of 10-250mg, in the absence of criticality. Further, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Cavender 
	Applicant argues that the Office Action states testosterone was used in an amount from 75mg to 250mg but Cavender at page 3178 teaches only 75mg; and Cavender teaches Testopel® – only for testosterone 75mg and the combination of Shuler in view of Cavender does not suggest the claimed invention.
The Examiner responds that Cavender at page 3178 teaches 200mg testosterone (5x15mm pellet) or Testopel® containing 75mg (3x8 mm) and thus the Office Action states Cavender discloses 75mg or 200mg not 75 to 200mg. See above Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Further, the 103 rejection was based on Shuler in view of McCullough, Cavender, Manica, Lyons and Wilson, not Shuler in combination with Cavender. In this regard, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.

Manica 
Applicant argues that Manica relates to treatments of hypogonadism using Testopel® and Manica does not extrapolate beyond this case study and triamcinolone was not given in conjunction with the testosterone implant, and Manica only teaches the problem of injection site reaction. 
The Examiner responds that Manica is relied on to disclose that testosterone implant causes skin irritation problems and corticosteroid can be used to overcome the problem.  In this regard, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.

Lyons 
Applicant argues that Lyons focuses on problem with the Kenalog® containing triamcinolone acetonide and thus addition of viscous polymer such as hyaluronic acid can overcome the problem; and Lyons fails to disclose testosterone and therefore Lyons cannot suggest testosterone with respect to about 0.005 -0.05% triamcinolone which should be determined by the hyaluronic acid. 
The Examiner responds that Lyons is relied on to disclose triamcinolone is used to treat skin inflammation condition and its small amount (less than 1%). Further, considering the claimed language “comprising”, the viscous polymer hyaluronic acid of Lyons would be included. Further, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.

Wilson
Applicant argues that it is already known triamcinolone acetonide 0.1% cream reduces skin irritation and thus Wilson adds nothing to Shuler. 
The Examiner responds that since Wilson clearly discloses adverse skin reaction associate with the testosterone transdermal delivery can be reduced with triamcinolone acetonide with 0.1%, Wilson adds significant motivation to combine Shuler with the secondary references including Wilson. 
Summary 
Shuler teaches at least one pharmaceutical agent which can be bioactive agent and one of them includes preferred bioactive steroid testosterone, and broadly teaches the other would be triamcinolone and that is, there is no disclosure of a combination of testosterone and triamcinolone in Shuler. However, Cavender/Manica/Lyons/Wilson teach testosterone implant causes adverse reaction problems of e.g.,. skin problems (e.g., inflammation, redness, swelling, etc.) and but corticosteroid, triamcinolone in a small amount (less than 1%) can overcome such problems, and McCullough/Cavender teach overlapping testosterone level, and thus there is sufficient motivation to combine overlapping amounts of testosterone and triamcinolone as taught by Shuler,  McCullough, Cavender, Manica, Lyons and Wilson in order to achieve the claimed invention and to reduce adverse side effects of testosterone implant. Please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
Therefore, applicant’s arguments are not persuasive.  

Claims 1-30 are rejected under 35 USC 103 as being obvious over DeNeui et al., “Subcutaneous testosterone pellet implants – understanding the role of triamcinolone,” Evexias health solutions, 2018, pp. 1-6 (IDS of 04/27/2022, hereinafter “DeNeui”) as applied to instant claim 1 in view of Shuler et al. IUS2006/0252049A1) in view of McCullough, “A review of Testosterone pellets in the treatment of hypogonadism,” Curr Sex Health Rep (2014) 6:265-269 (hereinafter “McCullough”) and Cavender et al., “Subcutaneous Testosterone pellet implant (Testopel®) therapy for men with testosterone deficiency syndrome: a single-site retrospective safety analysis,” International Society for Sexual Medicine, 2009:6:3177-3192 (hereinafter “Cavender”).  

Applicant claims instant claims 1 and 12 are recited as noted above. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
DeNeui discloses subcutaneous implant comprising testosterone pellet and trace amount of triamcinolone (see entire document); the common complaints of implant pellet is the post insertion discomfort and scar tissue build up secondary to the inflammatory response which may lead to erratic hormone absorption rates and pellet extrusions that cost practices thousands of dollars over time (page 2); testosterone is used in an amount of 200mg pellet (=about 99%, 200/200.04) (page 3) which reads on the instant ingredient a) and its amount is within the claimed ranges of about 10-250mg and inside amounts thereof and about 90-about 99% and triamcinolone is used in an amount of 0.04mg (=40 mcg =about 0.02%, 0.04/200.04) (page 3) which reads on the instant ingredient b) and its amount is also within the claimed range of about 1 to 50 mcg and inside amounts thereof and about 0.0075 to about 0.05% or identical to about 0.02%; the side effects of triamcinolone include subcutaneous leakage, fat necrosis, fat atrophy and skin hypo-pigmentation with higher amount (e.g., 40mg/ml) of triamcinolone (pages 2-3) and however, such side effects can be resolved by reducing the maximum amount of triamcinolone with 0.5mg that equates to approximately 0.008mg (=8 mcg) per pellet released subcutaneously per month, totaling 0.1mg triamcinolone absorbed per month, in which 8 mcg of triamcinolone is within the instant range of about 1 to about 50mcg and the testosterone/triamcinolone pellet formulation contains binders and lubricating agents such as stearic acid or cholesterol (page 4) (instant ingredient c (in part)) and when the patients received testosterone implants infused with trace amounts of triamcinolone, the rates of post insertion pellet extrusions was reduced by greater than 50%, and zero adverse events from the triamcinolone infused pellets were observed with patients reported less discomfort at insertion site post procedure compared to prior insertions without triamcinolone (page 3); and all complications of skin hypopigmentation and fat atrophy may be greatly reduced if appropriate potency, dosage, and solubility are used, and utilization of very low doses of corticosteroid, less than 1mg/ml can negate these adverse outcomes (page 3, first para.) wherein “less than 1mg/ml” corresponds to less than 0.1 percent which embraces 0.0075-0.05% or about 0.02% (instant claims 10 and 11 – the amount of ingredient b)).  
However, DeNeui does not expressly teach various ranges of testosterone and triamcinolone with balance carriers, and adjunct ingredients including binders such as ethylcellulose and their amounts as instantly claimed. The deficiencies are cured by Shuler, McCullough and Cavender. 
Shuler teaches an implantable pharmaceutical composition in the form of a pellet (claim 24 of prior art) comprising at least one bioactive agent such as triamincinolonic acetate in an amount of about 1-100% by weight of the implant  and at least one pharmaceutical agent in an amount of about 50-99% such as steroid hormones, testosterone (particularly preferred steroid hormones) ([0021]) dexamethasone, corticosteroids, prednisolone, hydrocortisone, cortisone acetate, flunisolide and triamcinolone acetate and mixtures thereof (claims 1, 3, 9, 11, 17, 20 and 49 of prior art) wherein Shuler teaches and suggests the pellet compositions comprise about 90-99% by weight testosterone (instant claim 10 – amount of ingredient a)), which also embraces the claimed range of about 95.3% (instant claim 11 – amount of ingredient a)). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further Shuler teaches the composition further comprise additives, and/or excipients such as stearic acid, ethyl cellulose and polyoxyethylene ([0025] and claim 22 of prior art), adjuvants, binders, polyethylene glycol and dextran, HPMC, HPC, EC, MC, MCC, CMC, CA, etc. in an amount of about 0.1 to 50% ([0026]) which reads on the instant coating agent and/or binding agent (instant claims 1-20 – amounts of ingredients a)-c)). 
McCullough teaches treatment of hypogonadism that is testosterone deficiency syndrome by subcutaneous administration of testosterone pellet implant to men (abstract and introduction on page 265) comprising 75mg testosterone pellets (page 265, right column), 100mg testosterone pellets (page 266, left column), and 200mg testosterone pellets (page 266, right column), all of the prior art amounts are within the claimed ingredient a)range of about 10mg to about 250mg. 
Cavender teaches long-acting subcutaneous testosterone pellet implant (Testopel®) for men with testosterone deficiency syndrome provides sustained and steady testosterone levels for 3 to 6 months for the treatment of men with testosterone deficiency syndrome (abstract) wherein the testosterone is used in an amount of 75mg or 200mg (page 3178) in which those amounts are within the instant ingredient a) range of about 10mg to about 250mg. Cavender further teaches the pellet implant may give the patient experience of side effects e.g., redness and swelling at the implant site (page 3192). As evidenced by Endo Pharmaceuticals, Inc, Testopel contains 75mg testosterone, NF 0.97mg stearic acid which is within about 0.4 to about 12mg and USP 2mg PVP (page 2). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and DeNeui is that DeNeui does not expressly teach amounts (%) of testosterone and triamcinolone with balance carriers and amount of adjunct ingredients including stearic acid ethylcellulose as instantly claimed. The deficiencies are cured by Shuler/McCullough/Cavender. 
2. The difference between the instant application and the applied art is that applied art does not expressly teach embodiments of instant claims 1-20. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
Noted above

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to optimize or adjust the amounts of testosterone (mg or %), and adjuvant or carrier including coating agent of the applied art with the claimed amounts because the applied art teaches overlapping amounts thereof and specifically, DeNeui teaches 200mg testosterone; Shuler teaches testosterone (90-99%%) and 0.1 to 50% of adjuvant/excipient; McCullough/Cavender teach 75mg, 100mg, 200mg of testosterone.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Other amounts of testosterone and triamcinolone and carrier would be optimized depending on the intended purpose, severity of patient, less side effects, etc. because the applied art teaches overlapping broad ranges thereof.  
2. Although the applied art does not expressly teach the embodiments of claims 1-20, the applied art teaches all recited ingredients and overlapping amounts. Therefore, one of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the reference does not disclose the specific combination of elements in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to rearrange the disclosed ingredients with overlapping amounts thereof and embodiments of the cited reference to prepare the instantly claimed implant composition.  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments and a Rule 1.132 Declaration have been fully considered, but are not persuasive. 
Applicant argues that DeNeui does not teach the ranges of carriers and adjunct ingredients and the hypothetical compositoin used as an example of triamcinolone’s safety was not reduced to practice until blind clinical testing of the formula could be human tested, and the circumstances relating to the business need to suppress a competitor’s pejorative remarks to Evexias’ customers is laid out in the attached Declaration by Justin Graves and Terri DeNeui, and there was no formulation as that time only a concept for overcoming the problems associated with testosterone containing implantable pellets.
The Examiner responds that DeNeui discloses the followings: 

    PNG
    media_image3.png
    761
    1299
    media_image3.png
    Greyscale

In the above graph, Famarkeio (applicant of the instant case) pellet contains testosterone 200mg + 0.04mg triamcinolone acetonide which reads the claimed  combination.

    PNG
    media_image4.png
    535
    1316
    media_image4.png
    Greyscale

From the above underlined part, DeNeui discloses that about 5900 patients received testosterone implant infused with trace amounts of triamcinolone. That is, from the said disclosures, DeNeui expressly discloses a combination of testosterone (200mg) + 0.04mg (40mcg) triamcinolone wherein their amounts are within the claimed amounts of about 10 mg to about 250mg (testosterone) and about 1mcg to about 50mcg (triamcinolone). Further, DeNeui teaches the testosterone/triamcinolone pellet formulation contains excipients including binders and lubricating agents such as stearic acid or cholesterol (page 4); and the excipients e.g., stearic acid and ethylcellulose and their amounts would not be critical to the evidence to the contrary and Shuler/ teaches overlapping amounts of such excipients. 
Further, for the composition of matter claims "reduction to practice" is meaningless because the claimed subject matter is disclosed prior to the effective filing date and thus applicant’s arguments are not persuasive.  For the method claims, "reduction to practice" arguments are also meaningless unless Applicant has shown that the prior art method is inoperable. It does not matter if the process disclosed was actually performed or not; it is taught and that is sufficient to reject the claimed subject matter.
As to applicant’s arguments against Shuler, McCullough and Cavender, the Examiner already responded as noted above and does not repeat here. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All the examined claims are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613